FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 23, 2022

                                       No. 04-22-00400-CV

                                     B&V LANDSCAPING,
                                          Appellant

                                                 v.

            Roscoe Robert HARVEY, Nancy Joyce Harvey and Harvey R&N Trust,
                                     Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVCD-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
        On June 29, 2022, Appellant filed a Notice of Appeal with no court reporter copied on
the notice. On July 27, 2022, the clerk’s record was filed. It indicated that there was a hearing
with a court reporter on the day the trial court signed the final judgment. The record also shows
that the district clerk notified the court reporter of Appellant’s notice of appeal. On July 29,
2022, Appellant filed a docketing statement indicating that there was no reporter’s record and
that no reporter’s record was requested.
        Under Texas Rule of Appellate Procedure 37.3(c), this court “may--after first giving the
appellant notice and a reasonable opportunity to cure--consider and decide those issues or points
that do not require a reporter’s record for a decision.” TEX. R. APP. P. 37.3(c); Bohyun Kim v.
Myoung Ki Kim, No. 13-18-00269-CV, 2020 WL 1060577, at *4 (Tex. App.—Corpus Christi
Mar. 5, 2020, no pet.) (mem. op., not designated for publication); Albert Lee Giddens, APLC v.
Cuevas, No. 14-16-00772-CV, 2017 WL 4159263, at *2 (Tex. App.—Houston [14th Dist.] Sept.
19, 2017, no pet.) (mem. op., not designated for publication).
         Accordingly, Appellant may decide to request and pay for a reporter’s record in this case
if it notifies this court within ten days that Appellant intends to do so. Otherwise, this court will
only “consider and decide those issues or points [raised in Appellant’s brief] that do not require a
reporter’s record for a decision.” See TEX. R. APP. P. 37.3(c).
                                                                             FILE COPY




                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court